Filed 5/16/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 116







State of North Dakota, 		Plaintiff and Appellee



v.



Angela Diane Cox, 		Defendant and Appellant







No. 20160380







Appeal from the District Court of Dunn County, Southwest Judicial District, the Honorable Rhonda R. Ehlis, Judge.



AFFIRMED.



Per Curiam.



Pat J. Merriman, Dunn County State’s Attorney Office, Killdeer, N.D., for plaintiff and appellee.



Kiara Costa Kraus-Parr, Grand Forks, N.D., for defendant and appellant.

State v. Cox

No. 20160380



Per Curiam.

[¶1]	Angela Cox appeals from a criminal judgment entered after she entered an open plea of guilty to delivery of a controlled substance, methamphetamine, a class A felony.  Cox argues the sentencing court incorrectly concluded she breached her informant cooperation agreement.  Her sentence was within statutory guidelines, and her arguments on appeal do not show the court relied on an impermissible factor.  We summarily affirm under N.D.R.App.P. 35.1(a)(7); 
State v. Corman
, 2009 ND 85, ¶ 15, 765 N.W.2d 530 (“[T]his [C]ourt has no power to review the discretion of the sentencing court in fixing a term of imprisonment within the range authorized by statute.  Appellate review of a criminal sentence is generally confined to whether the [district] court acted within the sentencing limits prescribed by statute, or substantially relied upon an impermissible factor.” (quotations omitted)).

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner

Jerod E. Tufte